Citation Nr: 1105411	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis and/or 
allergic rhinitis.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for a low back disability, 
including as secondary to exposure to herbicides.  

4.  Entitlement to service connection for residuals of a left 
index finger injury.  


REPRESENTATION

Appellant represented by:	Christopher Aldo Porco, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in September 2004, August 
2005, and May 2009 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In its September 2004 
decision, the RO denied entitlement to service connection for 
sinusitis/allergic rhinitis and left ear hearing loss.  In its 
August 2005 decision, the RO denied entitlement to service 
connection for a low back disability, and in its May 2009 
decision, the RO denied entitlement to service connection for 
residuals of a left index finger injury and again denied 
entitlement to service connection for a low back disability.  
 
When this case was initially before the Board in June 2007, the 
Board denied the Veteran's claims for entitlement to service 
connection for sinusitis/allergic rhinitis, left ear hearing 
loss, and a low back disability.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a January 2010 memorandum decision, 
vacated the Board's decision to deny service connection for 
sinusitis/allergic rhinitis, left ear hearing loss, and a low 
back disability, and remanded the case to the Board for action 
consistent with the memorandum decision.  

For background purposes, the Board notes that, when the RO re-
adjudicated the Veteran's claim of entitlement to service 
connection for a low back disability in its May 2009 decision, 
this issue was already in appellate status before the Court.  
Accordingly, the Board finds that any subsequent action taken by 
the RO in relation to this claim was rendered moot by the 
Veteran's appeal to the Court, and as such, the pertinent low 
back disability claim on appeal is the Veteran's appeal of the 
Board's June 2007 denial of service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, a copy of the Veteran's July 2010 
Decision Review Officer (DRO) hearing transcript should be 
obtained; further attempts should be made to obtain a complete 
copy of the Veteran's VA and private treatment records; efforts 
should be made to obtain a complete copy of records related to 
the Veteran's Social Security Administration (SSA) disability 
benefits; the Veteran should be afforded VA examinations 
assessing the etiology of his sinusitis/allergic rhinitis, left 
ear hearing loss, and low back disability; and the Veteran should 
be scheduled for a hearing before a Veterans Law Judge at his 
local RO.  
 
At the outset, the Board notes that, in July 2010, the Veteran 
was afforded a hearing before a DRO with regard to his claims for 
service connection for a low back disability and residuals of a 
left finger injury; however, to date, a copy of the transcript 
from this hearing has not been associated with the claims file.  
As such, on remand, a copy of the July 2010 DRO hearing 
transcript should be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 
38 C.F.R. § 3.159(c)(2); see also Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that documents which are generated by VA agents or 
employees are in constructive possession of VA, and as such, 
should be obtained and included in the record).

Additionally, a review of the record reveals that some of the 
Veteran's relevant private treatment records have not yet been 
associated with the claims file.  Specifically, in an October 
2004 statement, the Veteran reported that he had received private 
treatment for his left ear following separation from service, and 
in statements submitted in June 2009 and July 2010, the Veteran 
reported that he received treatment from a private doctor in 1992 
for his various medical conditions.  Significantly, however, to 
date, no private treatment records have been associated with the 
claims file.  In this regard, the Board notes that VA has a duty 
to make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include private 
medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 
C.F.R. § 3.159(c)(1) (2010).  Accordingly, efforts should be made 
on remand to obtain a complete copy of all of the Veteran's 
outstanding private treatment records.  Additionally, on remand, 
any recent VA treatment records should also be obtained.  See 38 
U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  In this regard, 
the Board notes that, to date, the most recent VA treatment 
records on file are dated in June 2009.  

Moreover, the Board notes that, during VA treatment in May 2009, 
the Veteran reported that he was receiving SSA benefits.  To 
date, however, a complete copy of the Veteran's SSA records has 
not been associated with the claims file.  In this regard, the 
Board notes that the possibility that SSA records could contain 
evidence relevant to the claim cannot be foreclosed absent a 
review of those records.  As such, these records must be obtained 
on remand.  38 C.F.R. § 3.159(c)(2) (2009); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Further, the Board finds that medical opinions regarding the 
etiology of the Veteran's sinusitis/allergic rhinitis, left ear 
hearing loss, and low back disability are necessary in order to 
make a determination in this case.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is obliged to provide a medical 
examination and/or get a medical opinion when the record contains 
competent evidence that the claimant has a current disability; 
the record indicates that the disability, or signs and symptoms 
of disability, may be associated with active service; and the 
record does not contain sufficient information to make a decision 
on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, with regard to his sinusitis/allergic rhinitis 
claim, the Veteran contends that this condition first manifested 
during service and has continued since.  A review of the 
Veteran's service treatment records shows that, upon entry into 
service, the Veteran reported having a history of sinusitis, but 
examination of the ears, sinuses, nose, and throat was normal.  
Additionally, the Veteran's service treatment records show that 
he was treated for a sore throat in January 1966, February 1966, 
August 1968, and March 1969; a sore throat with headache in March 
1966; allergic rhinitis in May 1967 and June 1968; sinus problems 
in December 1968; and a throat infection in May 1969.  Finally, 
these records reveal that, at the time of his separation 
examination in May 1969, the Veteran again reported having a 
history of sinusitis, and the examiner noted that the Veteran had 
experienced mild sinusitis since 1964, which had been treated 
with antihistamine, with no complications and no sequelae; of 
note, however, a May 1969 examination of the Veteran's ears, 
sinuses, nose, and throat was again normal.  In this regard, the 
Board points out that, although the Veteran reported having a 
history of sinusitis at the time of his entry into service, 
insofar as examination of the ears, sinuses, nose, and throat was 
normal at the time of his entry into service, the Veteran is 
entitled to the presumption of soundness with respect to this 
disability.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2010).  

The Board also notes that, following separation from service, at 
the time of a January 1994 Agent Orange protocol examination, the 
Veteran was noted to have a definite diagnosis of allergic 
rhinitis.  Further, during VA treatment in November 2003, the 
Veteran reported that he had self-treated numerous episodes of 
sinusitis with colloidial silver.  Finally, the Board notes that 
the Veteran has provided competent reports of a continuity of 
nose and sinus symptomatology since service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of observable 
symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  As such, because there is competent evidence 
of record indicating that the Veteran was treated for allergic 
rhinitis during service and was noted to have had sinusitis 
throughout his time in service; evidence of intermittent post-
service treatment for allergic rhinitis and sinusitis; and 
competent reports of a continuity of symptomatology since 
service, a medical opinion regarding the etiology of the 
Veteran's sinusitis and/or allergic rhinitis is necessary to make 
a determination in this case.   See 38 U.S.C.A. § 5103A (d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's left ear hearing loss claim, the 
Veteran contends that this disability is causally related to 
noise exposure during service, including exposure to jet engine 
noise on the flight line.  See Veteran's October 2004 statement.  
A review of the available service treatment records reveals that 
the Veteran was treated for left ear aches on several occasions.  
Specifically, in January 1967, he was treated for a one month 
history of occasional humming and difficulty hearing in his left 
ear, and at that time, was noted to have a hemorrhagic streak of 
the left membrane with no noticeable perforations, which was 
diagnosed as possible otitis media.  Additionally, during 
treatment in February 1967, the Veteran reported that he 
continued to have a left ear ache and left ear pain; however, an 
examination of the ear at that time was negative.  Thereafter, in 
April 1967 and December 1968, the Veteran was again treated for a 
left ear ache.  Finally, although the Veteran's service treatment 
records do not reveal hearing loss in accordance with VA 
standards, comparing the Veteran's September 1965 entrance 
examination results with his May 1969 separation examination 
results, the Veteran's left ear hearing acuity did worsen during 
his time in service.  See 38 C.F.R. § 3.385 (2010).

The Board also notes that, following separation from service, in 
an October 2004 statement, the Veteran reported, as he is 
competent to do, that he had experienced difficulty hearing for 
over 20 years.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007) (holding that lay testimony is competent to establish the 
presence of observable symptomatology); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board acknowledges 
that, to date, no post-service audiological test results are of 
record confirming that the Veteran in fact has left ear hearing 
loss in accordance with VA standards.  Significantly, however, 
based on the medical evidence of record showing normal hearing 
upon entrance to service and showing decreased hearing acuity at 
separation from service; in-service treatment for difficulty 
hearing in the left hear and several left ear aches; and the 
Veteran's reports of continued difficulty hearing since service, 
the Board finds that VA is required to provide the Veteran with a 
medical examination and to request a medical opinion as to 
whether he incurred left ear hearing loss during, or as a result 
of, his military service.  See 38 U.S.C.A. § 5103A (d) (West 
2002) (VA must obtain a medical examination or opinion when such 
is necessary to make a decision on a claim); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Additionally, with regard to the Veteran's low back disability 
claim, the Veteran contends that his current low back disability 
is causally related to military service insofar as this condition 
first manifested during service and has continued since.  See 
November 2005 substantive appeal.  In the alternative, the 
Veteran contends that his current low back condition was caused 
by his exposure to Agent Orange during military service in 
Thailand.  See Veteran's statements submitted in February 2006, 
May 2006, June 2006, June 2009, October 2009, November 2009, and 
July 2010.  A review of the Veteran's available service treatment 
records reveals that the Veteran was treated for pain in his 
chest and back in August 1968, and that during treatment in 
January 1969, the Veteran was noted to have a back ache secondary 
to his new job/position, which involved much looking and bending 
backward and for which he was prescribed pain killers.  

Further, the Veteran's post-service VA treatment records indicate 
that, beginning in March 2003, he has been noted to have a 
history of low back pain, and has since been diagnosed with 
degeneration of the lumbar/lumbosacral intervertebral discs, 
degenerative changes at L5-S1 with disc space narrowing, 
degenerative joint disease (DJD) of the lumbar spine based on x-
ray results, degenerative disc disease (DDD) of the lumbar spine 
based on magnetic resonance imaging (MRI) results, and a probable 
osteophyte on the right of the spine between L2-3.  Moreover, the 
Veteran has provided competent reports that he has since 
continued to have low back pain.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).  As such, because there is evidence of 
record showing that the Veteran had back pain during service, for 
which he sought treatment in 1968 and 1969; current evidence of a 
lumbar spine disability; and competent reports of a continuity of 
symptomatology since service, a medical opinion regarding the 
etiology of the Veteran's lumbar spine disability is necessary to 
make a determination in this case.   See 38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, a review of the record reveals that, on his October 2009 
and July 2010 substantive appeals, which were submitted in 
relation to his claim for entitlement to service connection for a 
residuals of a left index finger injury and entitlement to 
service connection for a low back disability, the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
Accordingly, because the RO is responsible for scheduling 
hearings before the Board, following the above development, the 
RO should schedule the Veteran for a hearing before a Veteran's 
Law Judge.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment with 
respect to all private health care 
providers who have treated his 
sinusitis/allergic rhinitis, left ear 
hearing loss, and/or low back disability, 
to specifically include any treatment 
records dated in 1992.  Following the 
receipt of any necessary authorizations 
from the Veteran, attempt to obtain any 
medical records identified by the Veteran.  
If these records are not available, 
request that the doctors provide a 
negative reply.  

2.  Make arrangements to obtain copies of 
all documents or evidentiary material 
pertaining to the Veteran's application(s) 
for SSA disability benefits.   If these 
records are not available, a negative 
reply must be provided.

3.  The RO/AMC should also make 
arrangements to obtain a complete copy of 
the Veteran's treatment records regarding 
his sinusitis/allergic rhinitis, left ear 
hearing loss, and/or low back disability 
from the VA Medical Center in Dallas, 
Texas, dated since June 2009.  

4.  After completion of the above, 
schedule the Veteran for an appropriate VA 
examination of his sinusitis/allergic 
rhinitis.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

After conducting an examination of the 
Veteran and performing any clinically-
indicated diagnostic testing, the examiner 
should provide an opinion as to the 
diagnosis of any sinus and/or allergy 
disorder found to be present.  In this 
regard, the Board points out that the 
record reveals diagnoses of sinusitis and 
allergic rhinitis.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current sinus and/or 
allergy disorder had its clinical onset 
during active service or is related to any 
in-service disease, event, or injury.  In 
doing so, the examiner should specifically 
acknowledge and consider the fact that an
examination of the Veteran's ears, 
sinuses, nose, and throat was normal at 
the time of his entrance into service; he 
was treated for a sore throat in January 
1966, February 1966, August 1968, and 
March 1969; he was treated for a sore 
throat with headache in March 1966; he was 
treated for allergic rhinitis in May 1967 
and June 1968; he was treated for sinus 
problems in December 1968; he was treated 
for a throat infection in May 1969; at the 
time of his separation examination in May 
1969, the examiner noted that the Veteran 
had experienced mild sinusitis since 1964, 
which had been treated with antihistamine, 
with no complications and no sequelae; and 
that an examination of the Veteran's ears, 
sinuses, nose, and throat in May 1969 was 
again normal.  The examiner should also 
specifically acknowledge and consider the 
Veteran's reports of a continuity of 
symptomatology.   

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Also, schedule the Veteran for a VA 
audiological examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both ears.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed left ear hearing loss had 
its onset during active service or is 
related to any in-service disease, event, 
or injury, including exposure to jet 
engine noise on the flight line.  In doing 
so, the examiner should discuss the 
significance, if any, of the Veteran's 
decreased hearing acuity during his time 
in service, as evidenced by his in-service 
audiological test results; his in-service 
treatment for occasional humming and 
difficulty hearing in January 1967, which 
was diagnosed as possible otitis media; 
and his treatment for left ear aches in 
February 1967, April 1967, and December 
1968.  The examiner should also 
acknowledge the Veteran's reports of a 
continuity of symptomatology.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  Also, schedule the Veteran for a VA 
orthopedic examination of his spine.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  

After conducting an examination of the 
Veteran and performing any clinically-
indicated diagnostic testing, the examiner 
should provide an opinion as to the 
diagnosis of any current low back disorder 
found to be present.  In this regard, the 
Board points out that the record reveals 
diagnoses of degeneration of the 
lumbar/lumbosacral intervertebral discs, 
degenerative changes at L5-S1 with disc 
space narrowing, DJD of the lumbar spine 
based on x-ray results, DDD of the lumbar 
spine based on MRI results, and a probable 
osteophyte on the right of the spine 
between L2-3.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current low back 
disorder had its clinical onset during 
active service or is related to any in-
service disease, event, or injury.  In 
doing so, the examiner should specifically 
acknowledge and discuss the Veteran's 
contentions regarding a potential 
relationship between his current back 
disability and exposure to herbicides in 
service, as well as his reports of a 
continuity of symptomatology since 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

7.  After completion of the above, review 
the examination reports.  If the requested 
examinations do not include adequate 
responses to the specific opinions 
requested, the reports must be returned to 
the examiners for corrective action.

8.  Then, readjudicate the Veteran's 
claims on appeal.    If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

9.  Finally, after all of the foregoing 
development has been completed, schedule 
the Veteran for a hearing at the RO before 
a Veteran's Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

